Exhibit 10.3

GLOBAL PAYMENTS INC.

PERFORMANCE UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

(“GRANTEE”)

by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. Amended and Restated 2005 Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following pages of
this award certificate (this “Certificate”).

The target number of Shares subject to this award is            (the “Target
Award”). Depending on the Company’s level of attainment of specified targets for
revenue and diluted earnings per share for fiscal year 200  , Grantee may earn
    % to     % of the Target Award, in accordance with the matrices attached
hereto as Exhibit A and the terms of this Certificate.

By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.

IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.

 

GLOBAL PAYMENTS INC.    Grant Date:      Grant Number: By:        Accepted By
Grantee: Its:   Authorized Officer     



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, for purposes
of this Certificate:

(i) Performance Cycle means the 200   fiscal year of the Company beginning
June 1, 200   and ending on May 31, 200  .

(ii) FY 0   Diluted EPS means “diluted earnings per share” as shown in the
Company’s Consolidated Statements of Income for the year ended May 31, 200  , as
filed with the Securities and Exchange Commission on the Company’s Form 10-K for
200  , except that for purpose of this Certificate, the FY 0   Diluted EPS will
exclude the after-tax impact of restructuring and other non-recurring charges
that are specifically excluded from the calculation of the Company’s
“normalized” fiscal 200   diluted earnings per share, as described and
quantified in the Company’s fiscal 200   year-end earnings press release, as
approved by the Board. For clarity, the Company’s stock option expenses are
considered recurring costs and will be included in FY 0   Diluted EPS, even
though these will be excluded from the Company’s “normalized” fiscal 200  
diluted earnings per share.

(iii) FY 0   Revenue means “revenue” as shown in the Company’s Consolidated
Statements of Income for the year ended May 31, 200  , as filed with the
Securities and Exchange Commission on the Company’s Form 10-K for 200  , except
that for purpose of this Certificate, FY 0   Revenue will be rounded up or down
to the nearest whole million dollar level.

(iv) Conversion Date means the date of the Committee’s certification of the
Company’s attainment of FY 0   Diluted EPS and FY 0   Revenue, but no later than
August 15, 200  .

2. Performance Units. The Performance Units have been credited to a bookkeeping
account on behalf of Grantee. The Performance Units will be earned in whole, in
part, or not at all, as provided on Exhibit A attached hereto. Any Performance
Units that fail to vest in accordance with the terms of this Certificate will be
forfeited and reconveyed to the Company without further consideration or any act
or action by Grantee.

3. Conversion to Shares. Except as otherwise provided in Section 4 below:

(i) 25% of the Performance Units that are earned based on performance will be
converted to actual unrestricted Shares (one Share per vested Performance Unit)
on the Conversion Date. These shares will be registered on the books of the
Company in Grantee’s name as of the Conversion Date and stock certificates for
the Shares shall be delivered to Grantee or Grantee’s designee upon request of
the Grantee, but delivery may be postponed for such period as may be required
for the Company with reasonable diligence to comply if deemed advisable by the
Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.

(ii) The remaining 75% of the Performance Units that are earned based on
performance will be converted to service-based Restricted Stock awards (one
Restricted Share per Performance Unit) on the Conversion Date. Such Restricted
Stock awards will be subject to the terms and conditions set forth in a
Restricted Stock Award Certificate in the form attached hereto as Exhibit B.

4. Termination of Employment. If Grantee’s employment is terminated during the
Performance Cycle, the following provisions of this Section 4 shall govern the
vesting of the Performance Units:

(i) Death or Disability. If Grantee’s employment is terminated by reason of
death or Disability, the number of Performance Units earned shall be determined
at the end of the Performance Cycle based on actual performance as of the end of
the Performance Cycle.

(ii) Any Other Reason. If Grantee’s employment is terminated for any other
reason, all of the Performance Units shall be forfeited; provided, however, that
in the case of Grantee’s Retirement or a termination of Grantee’s employment by
the Company without Cause, the Committee may, but shall not be required to,
determine that some or all of the Performance Units shall be earned at the end
of the Performance Cycle based on actual performance as of the end of the
Performance Cycle.



--------------------------------------------------------------------------------

5. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Performance Units may be pledged, encumbered, or hypothecated or be made subject
to any lien, obligation, or liability of Grantee to any other party other than
the Company or an Affiliate. The Performance Units may not be sold, assigned,
transferred or otherwise disposed of by Grantee other than by will or the laws
of descent and distribution.

6. Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

7. Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.

8. No Entitlement to Future Awards. The grant of the Performance Units does not
entitle Grantee to the grant of any additional units or other awards under the
Plan in the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
units, and vesting provisions.

9. Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, at the election of the Company’s general counsel, principal financial
officer or comptroller, by withholding from the settlement of the stock units
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as such officer establishes.
The obligations of the Company under this Certificate will be conditional on
such payment or arrangements, and the Company and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.

10. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Performance Units hereunder had expired) on
the date of such amendment or termination.

11. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment or
change-in-control agreement with Grantee that has been approved, ratified or
confirmed by the Committee prior to the Grant Date shall be decided in favor of
the provisions of such employment or change-in-control agreement.

12. Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.



--------------------------------------------------------------------------------

13. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

14. Relationship to Other Benefits. The Performance Units shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.

15. Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.



--------------------------------------------------------------------------------

Performance Units

The Performance Units will be earned, in whole or in part, based on the
Company’s FY 0   Revenue and FY 0   Diluted EPS, as follows:

Performance Matrix for FY 0   Revenue

 

Degree of Performance Attainment

   Revenue (1) (2)    % of Target Award Earned (1)  

Outstanding

   $                          %

Target

   $                          %

Threshold

   $                          %

Less than Threshold

   <$                          %

--------------------------------------------------------------------------------

(1) Payouts between performance levels will be determined based on straight line
interpolation.

(2) Revenue goals shall be adjusted by the Committee to include the financial
impact of acquisitions completed during fiscal year 200  , other than small,
add-on acquisitions (money transfer branches or other small transactions) up to
the first $             in total revenue from all such transactions.

Performance Matrix for FY 0   Diluted EPS

 

Degree of Performance Attainment

   EPS (1) (2)    % of Target Award Earned (1)  

Outstanding

   $                          %

Target

   $                          %

Threshold

   $                          %

Less than Threshold

   <$                          %

--------------------------------------------------------------------------------

(1) Payouts between performance levels will be determined based on straight line
interpolation.

(2) Diluted EPS goals shall be adjusted by the Committee to include the
financial impact of acquisitions completed during fiscal year 200  , other than
small, add-on acquisitions (money transfer branches or other small transactions)
up to the first $         in total revenue from all such transactions.

Performance under each matrix is independent of performance under the other and
the results are added together; provided, however, that if the threshold
performance level is not achieved on both of the matrices, then     % of the
Target Award will be earned. For example:

 

  •   If actual FY 0   Diluted EPS results in     % of the Target Award being
earned and actual FY 0   Revenue results in     % of the Target Award being
earned, a total of     % of the Target Award will be earned.

 

  •   If actual FY 0   Diluted EPS results in     % of the Target Award being
earned and actual FY 0   Revenue results in 0% of the Target Award being earned,
    % of the Target Award will be earned.



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.

RESTRICTED STOCK AWARD CERTIFICATE

Non-transferable

GRANT TO

(“GRANTEE”)

by Global Payments Inc. (the “Company”) of

shares of its common stock, no par value (the “Shares”) pursuant to and subject
to the provisions of the Global Payments Inc. Amended and Restated 2005
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following pages of this award certificate (the “Terms and Conditions”). By
accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Certificate and the Plan.

Unless sooner vested in accordance with Section 3 of the Terms and Conditions or
otherwise in the discretion of the Committee, the restrictions imposed under
Section 2 of the Terms and Conditions will expire as to the following percentage
of the Shares awarded hereunder, on the following respective dates; provided
that Grantee is then still employed by the Company or any of its Affiliates:

 

Percentage of Shares

  

Date of Expiration of Restrictions

33%

   [Year 1]

33%

   [Year 2]

34%

   [Year 3]

IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.

 

GLOBAL PAYMENTS INC.    Grant Date:      Grant Number: By:        Accepted by
Grantee: Its:   Authorized Officer     



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Shares. The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of Shares indicated on the
cover page hereof of the Company’s no par value common stock (the “Shares”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.

2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company. The
restrictions imposed under this Section shall apply to all shares of the
Company’s Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.

3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

 

(a) As to the percentages of the Shares specified on the cover page hereof, on
the respective dates specified on the cover page hereof; provided Grantee is
then still employed by the Company or an Affiliate; or

 

(b) Termination of Grantee’s employment by reason of death or Disability or,
subject to the consent of the Committee, Grantee’s Retirement.

4. Delivery of Shares. The Shares will be registered on the books of the Company
in Grantee’s name as of the Grant Date and will be held by the Company during
the Restricted Period in certificated or uncertificated form. If a certificate
for Restricted Shares is issued during the Restricted Period with respect to
such Shares, such certificate shall be registered in the name of Grantee and
shall bear a legend in substantially the following form:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Global Payments Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Certificate, copies of which are on file in the offices of Global Payments
Inc.”

Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.

5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he may have under this
Certificate in accordance with Section 2, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.

6. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.

7. No Entitlement to Future Awards. The grant of this Award does not entitle
Grantee to the grant of any additional awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company.



--------------------------------------------------------------------------------

8. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. The
Company or any Affiliate employing Grantee has the authority and the right to
deduct or withhold, or require Grantee to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the vesting of the Shares. The withholding requirement
may be satisfied, in whole or in part, at the election of the Company’s general
counsel, principal financial officer or comptroller, by withholding from the
settlement Shares having a Fair Market Value on the date of withholding equal to
the minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as such officer establishes.
The obligations of the Company under this Certificate will be conditional on
such payment or arrangements, and the Company and, where applicable, its
subsidiaries will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.

9. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Restricted Shares hereunder had expired) on
the date of such amendment or termination.

10. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the Restricted Shares are subject to adjustment as provided in
Article 15 of the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment or
change-in-control agreement with Grantee that has been approved, ratified or
confirmed by the Committee prior to the Grant Date shall be decided in favor of
the provisions of such employment or change-in-control agreement.

11. Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

12. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

13. Relationship to Other Benefits. The Shares shall not affect the calculation
of benefits under any other compensation plan or program of the Company, except
to the extent specially provided in such other plan or program.

14. Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.